842 F.2d 1511
Felix and Shirley WICHNER, Plaintiffs-Appellees,v.CHOCTAW, INC., and Jessie Lee Harrison, Defendants-Appellants.
No. 87-4096.
United States Court of Appeals,Fifth Circuit.
April 26, 1988.

Lester F. Sumners, Sumners, Carter, Trout & McMillin, New Albany, Miss., for defendants-appellants.
Roy O. Parker, Jr., Roy O. Parker, Roy O. Parker & Assoc., Tupelo, Miss., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Mississippi;  L.T. Senter, Jr., Judge.
Before THORNBERRY, GARWOOD, and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
In light of the response given by the Supreme Court of Mississippi, 521 So.2d 878, to the question certified to it by this court, we REVERSE the judgment of the district court and REMAND for further proceedings consistent with the opinion of the Supreme Court of Mississippi.